Mr. Justice Walker delivered the opinion of the Court. This was an action upon a writing obligatory, signed M. S. Miller. The plaintiff declared against Mathew S. Miller. The only point presented was, whether, upon oyer, there was a variance between the bond given on oyer and the declaration. The precise point was discussed and settled at the present term in the case of Rector vs. Taylor & Gardiner. It is there held that this is no variance. Let the judgment of the Circuit Court be, in all things, affirmed.